                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SOUTHEASTERN PENNSYLVANIA                         :
TRANSPORTATION AUTHORITY,                         :
    Plaintiff                                     :
                                                  :       No. 1:12-cv-00993
       v.                                         :
                                                  :       (Judge Kane)
ORRSTOWN FINANCIAL SERVICES,                      :
INC., et al.,                                     :
       Defendants                                 :

                                             ORDER

       AND NOW, on this 14th day of February 2020, upon consideration of Plaintiff

Southeastern Pennsylvania Transportation Authority (“SEPTA”)’s Motion for Leave to File

Third Amended Complaint (Doc. No. 182), and its supporting Memorandum and the Responses

thereto, and in accordance with the Memorandum issued concurrently with this Order, IT IS

ORDERED THAT the Motion is GRANTED.1 The Clerk of Court is directed to docket the

Third Amended Complaint (Doc. No. 181-1) as the operative complaint in this matter.2



1
  The Court notes that following the issuance of the Court’s December 7, 2016 Order dismissing
certain claims against certain parties, the docket of this matter reflected that a number of parties
were terminated from the caption of this matter. In accordance with this Order and the
accompanying Memorandum, the Clerk is directed to reinstate the following parties on the
caption of this matter: Anthony F. Ceddia, Jeffrey W. Coy, Mark K. Keller, Andrea Pugh,
Gregory A. Rosenberry, Kenneth R. Shoemaker, Glenn W. Snoke, John S. Ward, Joel R.
Zullinger, Smith Elliott Kearns & Company, LLC, Sandler O’Neill and Partners, L.P., and
Janney Montgomery Scott, LLC.
2
  The Court notes that it previously granted SEPTA’s Motion to Seal Documents in Support of
its Motion for Leave to File the Third Amended Complaint, on the basis that the materials
submitted in support of its motion, including the Third Amended Complaint, referenced material
designated “confidential” under the protective order governing the exchange of information in
this case. (Doc. No. 183.) Accordingly, the Third Amended Complaint remains under seal;
however, the parties are directed to show cause, within ten (10) days of the date of this Order, as
to why it, and the other materials submitted in support of SEPTA’s motion, should remain under
seal pursuant to the standard articulated in In re: Avandia Marketing, Sales Practices and
       IT IS FURTHER ORDERED THAT, within ten (10) days of the date of this Order, the

parties are directed to file a proposed briefing schedule for any anticipated motion to dismiss the

Third Amended Complaint.



                                                        s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania




Products Liability Litig., 924 F.3d 662 (3d Cir. 2019).


                                                 2
